Exhibit 3.1 ROSSMILLER Secretary of State 204 North Carson Street, Suite 4 Carson City, Nevada 89701-4520 (775) 684 5708 Website: www.nvsos.gov Articles of Incorporation (PURSUANT TONRS CHAPTER 78) Filed in the office of Ross Miller Secretary of State State of Nevada Document Number 20130645982-20 Filing Date and Time 10/02/2013 10:41 AM Entity Number E0476152013-0 USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY 1. Name of Corporation: RERAISE GAMING CORPORATION 2. Registered Agent for Service of Purpose: (check only one box) o Commercial Registered Agent: Name xNoncommercial Registered Agent (name and address below) OR o Office or Position with Entity (name and address below) ASPEN ASSET MANAGEMENT Name of Noncommercial Registered Agent OR Name of Title of Office or Other Position with Entity 6#255 LAS VEGAS NEVADA Street, Address City Zip Code NEVADA Mailing Address (if different from street address) City Zip Code 3. Authorized Stock: (number of shares corporation is authorixed to issue) Number of shares with par value: 100000000 Par Value per share: $0.0010 Number of shares without par value: 0 4. Names and Addresses of the Board of Directors/Trustees: (each Director/Trustee must be a natrual person at least 18 years of age; attach additional page if more than two directors/trustees) 1. RON CAMACHO Name 7 LAS VEGAS NV Street Address City State Zip Code 2. Name Street Address City State Zip Code 5. Purpose: (optional: see instructions) The purpose of this corporation shall be: ANY LEGAL PURPOSE 6. Name, Address and Signature of Incorporator: (attach additional page if more than one incorporator) ASPEN ASSET MANAGEMENT X Name Incorporator Signature 6#255 LAS VEGAS NV Address
